DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16, 17, 20-22, 26 and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 August 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al (U.S. Patent Application Publication 2002/0119720 A1) in combination with Schmitz (U.S. Patent Application Publication 2015/0174857 A1) and Novarino et al (U.S. Patent Application Publication 2016/0362825 A1).
             Regarding claim 1, Arora et al (see the entire document, in particular, paragraphs [0028], [0039], [0041], [0048], [0049], [0066], [0071] and [0084]; Figures 1 and 2) teaches a process of making a non-woven web (see paragraphs [0039] and [0028] (non-woven web made by spun-bonding) of Arora et al), including the steps of (a) directing a fibrous non-woven spun-bond matt in a machine direction, the fibrous non-woven spun-bond matt having a first width in a cross-section (see paragraphs [0028] (non-woven web made by spun-bonding) and [0041] (spun-bond non-woven web having a width and supplied in the machine direction); Figure 1 of Arora et al); (b) pattern bonding the fibrous non-woven spun-bond matt and forming a pattern bonded non-woven web (see paragraph [0048] (pattern bonding, pattern of discrete bond sites) and Figure 2 of Arora et al), wherein the pattern includes (i) discrete individual bond points having a maximum dimension of 1.25 mm or less (see paragraph [0049] (bond site 7 has a long dimension of about 0.9 mm and a short dimension of about 0.8 mm) of Arora et al) and (iv) an overall bond area of between about 5% and about 20% (see paragraph [0049] (a consolidation area of about 14%) of Arora et al); and (c) applying a first stretching force to the pattern bonded non-woven web in the cross-direction whereby the pattern bonded non-woven web stretches in the cross-direction and has a second width in the cross-direction, the second width direction width being greater than the first direction width (see paragraphs [0066] (non-woven web passes through an incremental stretching system and is subjected to tensioning in the CD (or cross-machine direction)) and [0071] (W2 (after stretching) is greater than W1 (before stretching)) of Arora et al). Arora et al does not explicitly teach (b)(i) discrete individual bond points having an aspect ratio less than 3:1, (b)(ii) macro-elements formed by the individual bond points in a sequent pattern and wherein the macro-elements extend substantially in the machine direction and have a machine-direction length between about 4 and about 25 mm, or (b)(iii) unbonded pockets adjacent the macro-elements having an area between about 20 and about 50 mm2 . Schmitz (see the entire document, in particular, paragraphs [0017], [0055], [0084], [0091], [0108] and [0213]; Figures 1C – 1E and 2A – 2D) teaches a process of making a non-woven web (see paragraphs [0084] and [0091] (spun-bonded web) of Schmitz), including the step of pattern bonding (see paragraph [0055] of Schmitz), wherein discrete individual bond points having an aspect ratio less than 3:1 (see paragraph [0108] (aspect ratio of at least 1.05:1) of Schmitz) and wherein macro-elements formed by the individual bond points in a sequent pattern and wherein the macro-elements extend substantially in the machine direction and have a machine-direction length between about 4 and about 25 mm (see paragraph [0213] (bonding point length (i.e., macro-element) of less than 30 mm, preferably less than 20 mm) of Schmitz), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pattern-bonded, spun-bond, non-woven web with discrete individual bond points having an aspect ratio less than 3:1 and with macro-elements formed by the individual bond points in a sequent pattern and wherein the macro-elements extend substantially in the machine direction and have a machine-direction length between about 4 and about 25 mm in the process of Arora et al in view of Schmitz in order to provide a spun-bond non-woven web having particular bonding regions (see paragraph [0017] of Schmitz). Novarino et al (see the entire document, in particular, paragraphs [0001], [0006], [0010], [0020], [0032], [0034] and [0050]) teaches a process of making a non-woven web (see paragraphs [0001], [0032], [0034] and [0050] (spun-bond webs) of Novarino et al), including a pattern of bonded areas and unbonded areas (see paragraph [0006] of Novarino et al), including unbonded pockets adjacent the macro-elements having an area between about 20 and about 50 mm2 (see paragraph [0020] (non-bonded areas have a surface area of 20 – 50 mm2 ) of Novarino et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide unbonded pockets adjacent the macro-elements having an area between about 20 and about 50 mm2 in the process of Arora et al in view of Novarino et al in order to apply particular bonded regions and unbonded regions to a non-woven web (see paragraph [0010] of Novarino et al).
             Regarding claims 2-4, see paragraph [0071] (W2 (after stretching) is less than W1 (before stretching due to necking) and [0084] (method includes both CD and MD stretching) of Arora et al.
             Regarding claims 7, 8, 10 and 11, see Figures 1C – 1E and 2A – 2D of Schmitz.
             Regarding claim 9, see paragraph [0108] (distance between bonding points is less than 0.5 mm) of Schmitz.
             Regarding claim 15, there is no rupturing disclosed in Arora et al (claim 15 recites less than 1% rupturing, which encompasses no rupturing).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al (U.S. Patent Application Publication 2002/0119720 A1) in combination with Schmitz (U.S. Patent Application Publication 2015/0174857 A1) and Novarino et al (U.S. Patent Application Publication 2016/0362825 A1 as applied to claims 1-4, 7-11 and 15 above, and further in view of Kono et al (U.S. Patent Application Publication 2002/0150609 A1).
             Regarding claim 5, Arora et al (in combination with Schmitz and Novarino et al) does not explicitly teach (1) the step of applying a first stretching force by inter-meshing grooved rollers. Kono et al (see the entire document, in particular, paragraphs [0007], [0021], [0022] and [0050]) teaches a process of making a non-woven web (see paragraph [0021] (spun-bond non-woven web) of Kono et al) by pattern bonding (see paragraph [0022] of Kono et al), including the step of applying a first stretching force by inter-meshing grooved rollers (see paragraph [0050] (inter-meshing rollers, four (4) ridges per centimeter) of Kono et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a first stretching force by inter-meshing grooved rollers in the process of Arora et al (in combination with Schmitz and Novarino et al)  in view of Kono et al in order to manufacture a soft non-woven web (see paragraph [0007] of Kono et al).
             Regarding claim 6, see paragraph [0050] of Kono et al.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al as applied to claims 1-4, 7-11 and 15 above, and further in view of George et al (U.S. Patent Application Publication 2006/0073755 A1).
             Regarding claim 35, Arora et al (in combination with Schmitz and Novarino et al) does not explicitly teach (1) that the fibrous non-woven spun-bond matt is made of fibers having an average diameter of larger than 7 microns. George et al (see the entire document, in particular, paragraphs [0001], [0015] and [0020]) teaches a process of making a spun-bond non-woven web (see paragraph [0001] of George et al), by pattern bonding (see paragraph [0015] of George et al), wherein the fibrous non-woven spun-bond matt is made of fibers having an average diameter of larger than 7 microns (see paragraph [0020] (fibers having a diameter of 1 – 100 microns) of George et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide fibers having an average diameter of larger than 7 microns in the process of Arora et al (in combination with Schmitz and Novarino et al)  in view of George et al in order to manufacture a spun-bond non-woven web having high elastic recovery (see paragraph [0001] of George et al).
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the reply, filed on 18 May 2022, with respect to the rejection(s) of claim(s) 1-11 and 15 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly-cited references of Arora et al (U.S. Patent Application Publication 2002/0119720 A1) and George et al (U.S. Patent Application Publication 2006/0073755 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742